UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6551


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM HASKINS, a/k/a Julio, a/k/a K.C.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:95-cr-00072-7)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Haskins, Appellant Pro Se.    Gary L. Call, John Lanier
File, Steven Loew, Charles T. Miller, John J. Frail, Assistant
United States Attorneys, Charleston, West Virginia; John Castle
Parr, Assistant United States Attorney, Wheeling, West Virginia;
Miller A. Bushong, III, OFFICE OF THE UNITED STATES ATTORNEY,
Beckley, West Virginia; Michael Lee Keller, Thomas Charles Ryan,
Michael Harvard Spencer, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Haskins         pled     guilty       to     three       counts   of

distributing     crack      and    one    count    of    aiding       and    abetting      the

distribution     of    crack       and    was     sentenced         to    420     months   of

imprisonment.         His   sentence       was    affirmed      on       appeal.      United

States v. Haskins, No. 96-4154, 1998 WL 393990 (4th Cir. 1998).

Haskins   recently       filed      a    second       notice    of       appeal    from    his

criminal judgment, which was entered in 1996.                               To the extent

that Haskins seeks to appeal this judgment a second time, we

dismiss the appeal as duplicative and untimely.                             To the extent

that   Haskins    seeks      to    appeal       the    district          court’s    expected

ruling on his recent letter to the court, construed by the court

as a motion under 18 U.S.C. § 3582(c)(2) (2006), we dismiss the

appeal as interlocutory.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the      court   and     argument          would    not    aid    the

decisional process.



                                                                                   DISMISSED




                                            2